Citation Nr: 1022877	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk



INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1961.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

The Veteran requested a hearing.  A videoconference hearing 
was scheduled.  The Veteran failed to appear and did not 
provide a reason for his failure to appear.  The request for 
a hearing is considered withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that in July 1959 while swimming he 
dived into the water and hit his head and neck causing 
temporary paralysis in his arms.  He also asserts that, after 
being sworn to secrecy, he was treated at the nearest 
hospital at Ramstein Airforce Base.  A purported eyewitness 
statement supporting this contention has been provided.  
Service records from 1958 to 1961, however, do not show 
specific treatment or findings of any neck or cervical spine 
injury.  No neck problem is noted at separation in 1961.  
Recent treatment records since 2004 note cervical spondylosis 
or disc disease.  In a November 2006 VA examination report, 
the examiner indicated, due to a lack of objective evidence 
linking the current neck disability to the claimed diving 
injury, he could not opine as to the etiology of the 
condition without resorting to speculation.  

The Board acknowledges that some type of injury may have 
occurred; however, the extent of that injury is unclear.  
Subsequent medical reports do not show any residual effects 
of this injury.  

In order to show service connection there must be a "nexus 
between a current disability and an in-service event" and 
"a medical opinion that provides some nonspeculative 
determination as to the degree of likelihood that a 
disability was caused by an in-service disease or incident." 
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Any 
medical opinion, including one stating that no conclusion can 
be reached without resorting to speculation, must be based 
upon a careful consideration of all procurable and assembled 
data.  See 38 CFR § 3.102 (2009); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 302 (2008).  

In order to rely upon a statement that an opinion cannot be 
provided without resort to mere speculation, it must be clear 
that the procurable and assembled data was fully considered 
and the basis for the opinion must be provided by the 
examiner or apparent upon a review of the record.  See 
Clemons v. Shinseki, 23 Vet. App 1, 6 (2009).  

When an examiner has "done all that reasonably should be 
done to become informed about a case, however, and the 
inability to render a requested opinion is adequately 
explained by the examiner or otherwise apparent in the 
Board's review of the evidence, there is nothing further to 
be obtained from that particular examiner."  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  Further medical evidence 
is unnecessary where "the medical evidence itself indicates 
that determining the cause is speculative."  See Clemons v. 
Shinseki, 23 Vet.App. 1, 6 (2009).

Although the duty to assist the Veteran by providing a 
medical examination exists, that duty does not extend to 
requiring a VA examiner to render an opinion beyond what may 
reasonably be concluded from the procurable medical evidence.  
See Jones v. Shinseki, 23 Vet. App. 382 (2010).  
Notwithstanding the duty to assist, it remains the claimant's 
responsibility to submit evidence to support his claim.  See 
38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 
1319, 1328 (Fed.Cir.2009) (The duty to assist requires VA to 
bear the "primary responsibility of obtaining the evidence 
it reasonably can to substantiate a veteran's claim for 
benefits.")

In summary, the Board finds the VA examiner's report which 
concludes that an opinion as to the etiology of the condition 
cannot be reached without resorting to speculation does not 
adequately show all procurable and assembled data was fully 
considered.  The examiner's report must provide a 
nonspeculative determination as to the degree of likelihood 
that the Veteran's neck disability was caused by the diving 
injury.  If a non-speculative opinion cannot be provided, the 
examiner should explain the reason.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran to undergo another VA 
examination to determine the nature, 
extent and etiology of the Veteran's 
neck disability.  The examiner should 
note the Board acknowledges that some 
type of injury may have occurred, the 
extent of which is unclear.  Further, 
subsequent medical reports do not show 
any residual effects of this injury.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any current neck disability 
was incurred in service.  The Veteran's 
claims files must be made available to 
the examiner.  The rationale for all 
opinions expressed should be explained.  
In addition, if the examiner cannot 
provide an opinion without resort to 
speculation, the rationale must be 
provided for that statement.  

2.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of service 
connection for neck disability on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an appropriate 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

